Citation Nr: 0822727	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a "breathing 
disorder," to include as secondary to service-connected 
deviated nasal septum and sinusitis.

2.  Entitlement to service connection for residuals of 
radiation exposure, to include erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1957 to December 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In July 2007 the Board remanded the above issues for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in March 2008 by the VA Appeals 
Management Center (AMC).  The case is once again before the 
Board. 

Additionally submitted evidence

Subsequent to the March 2008 SSOC, the veteran submitted a 
statement to the Board in which he described his medical 
history and military duties.  The RO has not considered this 
statement.  However, it is duplicative of the medical 
evidence and the veteran's previous statements which have 
already been considered by the RO.  Therefore, a waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary.  See 38 C.F.R. § 20.1304 (2007).  

Issues not currently on appeal

In its July 20, 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for residuals of 
a head injury, a sleep disorder and hearing loss.  Those 
matters have accordingly been resolved and will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2007).



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's "breathing disorder" [to include bronchial 
asthma, chronic obstructive pulmonary disease and tracheal 
collapse] is not related to his military service. 

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's bronchial 
asthma, chronic obstructive pulmonary disease and tracheal 
collapse and his service-connected deviated nasal septum and 
sinusitis. 

3.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's erectile dysfunction is 
etiologically related to any incident of service, including 
exposure to ionizing radiation.

4.  The competent medical evidence of record does not 
indicate that any residuals of in-service exposure to 
ionizing radiation currently exist.  


CONCLUSIONS OF LAW

1.  A "breathing disorder" was not incurred in or 
aggravated by military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Residuals of exposure to radiation, to include erectile 
dysfunction, were not incurred in or aggravated by service, 
nor may such be presumed to have been incurred therein.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
"breathing disorder" and residuals of radiation exposure, 
to include erectile dysfunction. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2007, the Board remanded the case to the AMC in order 
to obtain additional medical evidence and copies of the 
veteran's service personnel records.  If it was deemed to be 
necessary based on the state of the record, a radiation dose 
estimate was also to be obtained. 

The record reveals that the veteran was afforded a VA 
physical examination in February 2008.  A copy of the 
examination report has been associated with the veteran's 
claims folder.  Additionally, a medical opinion regarding the 
veteran's "breathing disorder" claim was obtained in 
February 2008 and has also been associated with the veteran's 
claims folder. 

In response to a request for the veteran's service personnel 
records, the National Personnel Records Center (NPRC) 
indicated that such records had been destroyed in a July 1973 
fire.  It is clear that any additional efforts to secure such 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2007); 
see also Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

While the AMC did not request a radiation dose estimate, as 
will be discussed below, such a report is not in fact 
necessary in this case, because radiation exposure is being 
conceded.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 24, 2003, including a request for evidence 
showing "a relationship between your current disability and 
an injury, disease, or event in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining medical 
and employment records along with records from Federal 
agencies.  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The Board notes that the March 2003 letter specifically 
informed the veteran: "tell us about any additional 
information or evidence that you want us to try to get for 
you".  See the March 24, 2003 VCAA letter, page 4.  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The veteran's 
claims have been denied based on elements (2) and (3).  The 
veteran received appropriate notice of those elements via the 
March 2003 VCAA letter.  Significantly, the veteran was 
provided specific notice of the Dingess decision in an August 
9, 2007 letter which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because the veteran's claims are being denied 
by the Board elements (4) and (5) remain moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA obtained the 
veteran's service treatment records, provided him with 
several medical examinations and obtained his VA outpatient 
treatment records.   
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.  

1.  Entitlement to service connection for a "breathing 
disorder," to include as secondary to service-connected 
deviated nasal septum and sinusitis.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

With respect to Hickson element (1) and Wallin element (1), 
evidence of a current disability, in February 2008 the 
veteran was diagnosed with bronchial asthma, chronic 
obstructive pulmonary disease and tracheal collapse.  Hickson 
element (1) and Wallin element (1) have therefore been 
satisfied.  

With respect to element (2), the veteran's service treatment 
records indicate that he suffered a deviated septum due to 
in-service trauma and was treated for an upper respiratory 
infection, a nasal obstruction, acute sinusitis and 
difficulty breathing.  He was granted service connection for 
a deviated nasal septum in August 1998 and sinusitis in June 
2003.  Accordingly Hickson element (2) and Wallin element (2) 
have each been met. 

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the veteran was physically examined in 
February 2008.  The VA examiner opined that the veteran's 
current respiratory disabilities are a result of smoke 
inhalation from a post-service oil fire which left him with 
15% burns to his extremities.  
The VA examiner further stated that "[m]edical practice can 
not [sic] support any claim that these [disabilities] are due 
to or caused by facial/nasal injuries and sinusitis which 
occurred while in the service . . ."  The VA examiner 
further  concluded that there is less than a 1 percent chance 
that there is a connection between the veteran's current 
tracheal/pulmonary conditions and his service-connected nasal 
and sinus disabilities.  

There are no other competent medical nexus opinions of 
record.  To the extent that the veteran and his 
representative contend that a medical relationship exists 
between the veteran's "breathing disorder" and his military 
service or his service-connected deviated septum and 
sinusitis, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Accordingly, Hickson element (3) 
and Wallin element (3) have not been met, and the veteran's 
claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a "breathing disorder," to include as secondary to service-
connected deviated nasal septum and sinusitis, as Hickson 
element (3) and Wallin element (3) have not been met.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for residuals of 
radiation exposure, to include erectile dysfunction. 

The veteran seeks entitlement to service connection for 
claimed residuals of radiation exposure.  Specifically, he 
contends that while in Germany between 1957-1958 he assembled 
and disassembled the firing mechanisms for nuclear warheads.  
He has stated that despite wearing a complete protective suit 
and mask while working with the warheads, and undergoing 
decontamination after performing such procedures, he began to 
experience hypogonadism in 1961 and eventually developed 
erectile dysfunction.  

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

Analysis 

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has been diagnosed with erectile 
dysfunction.  See, e.g., the February 2008 VA examination 
report.  No other specific radiation-related disability has 
been claimed by the veteran, and a review of the evidence 
does not suggest that any such disability is present. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Regarding disease, the veteran's service medical records do 
not indicate that erectile dysfunction existed during 
service.  The veteran does not so contend.  

Regarding in-service injury, the veteran contends that he was 
exposed to radiation through his work with atomic weapons in 
a U.S. Army heavy artillery unit.  The veteran and his 
representative do not contend that there was any other in-
service injury, and the record does not show any in-service 
injury.  

While a radiation dose estimate has not been obtained for the 
veteran's period of service, the Board notes that the his 
separation examination indicates that he "worked with 
radioactive substances."  Accordingly, the Board will 
presume, for purposes of this decision only, that the veteran 
was exposed to ionizing radiation during service.  Hickson 
element (2) has therefore been satisfied to this extent.

Moving to element (3), nexus, as noted above, service 
connection can be presumptively established if the veteran is 
a "radiation-exposed veteran" and has one of the listed 
diseases specific to radiation exposed veterans as described 
in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Service 
connection can also be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed 
in 38 C.F.R. § 3.311, if the condition at issue is a 
radiogenic disease.  Erectile dysfunction and hypogonadism, 
however, are not diseases listed in 38 C.F.R. § 3.309(d), nor 
are they radiogenic diseases specified under § 3.311(b)(2).  
Accordingly, even though the Board is assuming radiation 
exposure in this case,  the statutory presumptions are not 
for application in this case.  

Since the evidence does not reveal that the veteran has a 
disability recognized as being etiologically related to 
radiation exposure, the Board must determine whether his 
erectile dysfunction is related to radiation exposure or is 
otherwise the result of his military service.  See Combee, 
supra.    

The February 2008 VA examiner noted that the veteran had 
admitted to having problems with erectile function in 2002 
and provided an onset of 1997.  He stated that if the 
veteran's erectile dysfunction was "due to radiation 
exposure, he would have experienced it shortly after [the] 
stated exposure, not 40 years later."  As a result, the 
February 2008 VA examination report concluded that it is 
"less likely as not (less then a 50/50 probability) that 
[the veteran's erectile dysfunction] is caused by or [a] 
result of claimed radiation exposure." 

The February 2008 VA examiner further stated that the 
veteran's erectile dysfunction was a result of his 
hypogonadism/hypotestosteronism and that there was "no 
evidence" that these disabilities are a result of exposure 
to radiation.  While the etiology of these conditions could 
not be identified without resorting to speculation, the 
examiner noted that the veteran "fathered two children in 
1960 and 1961, 2 to 3 years after stated exposure, this would 
implicate that his claimed condition is less likely as not 
. . . caused by or [a] result of claimed radiation 
exposure."  

There are no other medical nexus opinions of record.  To the 
extent that the veteran and his representative contend that a 
medical relationship exists between his erectile dysfunction 
and radiation exposure in service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board adds that there is no indication of any disease or 
physical injury to the groin area in service.  The veteran 
himself does not appear to contend that any other aspect of 
his military service, aside from radiation exposure, led to 
his current erectile dysfunction.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a erectile dysfunction, as Hickson element (3) has not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a "breathing 
disorder," to include as secondary to service-connected 
deviated nasal septum and sinusitis is denied.

Entitlement to service connection for residuals of radiation 
exposure, to include erectile dysfunction is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


